 

Exhibit 10.4

 

AGREED FORM

  

FORM OF AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into as of the [●] day of [●], 2017, by and among National Energy
Services Reunited Corp., a British Virgin Islands company (the “Company”), NESR
Holdings Ltd., a British Virgin Islands company (the “Investor”), and each of
the other signatories hereto (each, along with its successors and assignees, an
“NPS Investor”).

 

WHEREAS, the Company and the Investor are party to that certain Registration
Rights Agreement dated as of May 17, 2017 (the “Prior Agreement”);

 

WHEREAS, on the date hereof, the Company has entered into that certain [Business
Combination Agreement] (the “Business Combination Agreement”), dated as of [●],
2017, by and between the Company and [NPS Investors], pursuant to which the
Company will acquire [NPS], as more particularly set forth in the Business
Combination Agreement (such transaction, the “Business Combination”);

 

WHEREAS, the Investor currently holds certain ordinary shares of the Company
issued prior to the consummation of the Company’s initial public offering
(“Insider Shares”) and certain warrants, each to purchase one half of one
Ordinary Share at a price of $5.75 per half share, subject to adjustment (the
“Private Warrants”);

 

WHEREAS, the NPS Investors will receive certain Ordinary Shares in connection
with the Business Combination (the “NPS Shares”);

 

WHEREAS, in connection with the consummation of the Business Combination by the
Company, the Investor and the Company desire to amend the Prior Agreement and
the Company, the Investor and each NPS Investor desire to enter into this
Agreement to provide the Investor and each NPS Investor with certain rights
relating to the registration of the Registrable Securities (as defined herein);
and

 

WHEREAS, in order to induce the NPS Investors to enter into the Business
Combination Agreement, the Company desired to grant to the NPS Investors certain
registration rights in the United States with respect to the NPS Shares;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.DEFINITIONS. The following capitalized terms used herein have the following
meanings:

 

“Agreement” means this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Business Combination” is defined in the preamble to this Agreement.

 

“Closing” has the meaning given to such term in the [Business Combination
Agreement].

 

“Closing Date” has the meaning given to such term in the [Business Combination
Agreement].

 

“Commission” means the Securities and Exchange Commission, or any other Federal
agency then administering the Securities Act or the Exchange Act.

 

“Company” is defined in the preamble to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

 

“Filing Date” is defined in Section 2.4.1.

 

“Form S-3” is defined in Section 2.3.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Initiating Holder” is defined in Section 2.1.1.

 

 

 

 

“Insider” is defined as Investor, the Company’s officer’s directors, or their
affiliate

 

“Insider Shares” is defined in the preamble to this Agreement.

 

“Investor” is defined in the preamble to this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Notices” is defined in Section 6.3.

 

“NPS Investor” is defined in the preamble to this Agreement.

 

“NPS Shares” is defined in the preamble to this Agreement.

 

“Ordinary Share” means the ordinary share of the Company, no par value.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Prior Agreement” is defined in the preamble to this Agreement.

 

“Private Warrants” is defined in the preamble to this Agreement.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and such registration statement
becoming effective.

 

“Registrable Securities” means (i) the Insider Shares, (ii) the Private Warrants
(and underlying Ordinary Shares), (iii) the NPS Shares, (iv) any other Ordinary
Shares held by an NPS Investor at any time (including those held as a result of,
or issuable upon, the conversion or exercise of options, warrants and other
securities convertible into, or exchangeable or exercisable for (at any time or
upon the occurrence of any event or contingency and without regard to any
vesting or other conditions to which such securities may be subject), or
depositary receipts or depositary shares representing or evidencing, Ordinary
Shares (including, without limitation, any note or debt security convertible
into or exchangeable for Ordinary Shares), whether now owned or acquired by an
NPS Investor at a later time and (v) any equity securities (including Ordinary
Shares issued or issuable upon the exercise of any such equity security) of the
Company issuable upon conversion of any working capital loans in an amount up to
$1,500,000 made to the Company by the Insider or one of the Company’s officers
or directors. Registrable Securities include any warrants, shares of capital or
other securities of the Company (or any successor thereto) issued as a dividend
or other distribution with respect to or in exchange for or in replacement of
any of the securities referenced in the prior sentence. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when: (a) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (b) such securities shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require registration under the Securities Act;
(c) such securities shall have ceased to be outstanding or (d) the Registrable
Securities are freely saleable under Rule 144 without volume limitations or any
other limitation or restriction imposed by Rule 144 under the Securities Act.

 

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act for a public offering
and sale of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities (other than a
registration statement on Form S-4, Form F-4 or Form S-8, or their successors,
or any registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity).

 

“Resale Shelf Period” is defined in Section 2.4.2.

 

“Resale Shelf Registration Statement” is defined in Section 2.4.1.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“Shelf Registration” means a Registration effected pursuant to Section 4.1.

 

 

 

 

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (a) Form S-3 or Form F-3 (or any successor form or
other appropriate form under the Securities Act) or (b) if the Company is not
permitted to file a Registration Statement on Form S-3 or Form F-3, an evergreen
Registration Statement on Form S-1 or Form F-1 (or any successor form or other
appropriate form under the Securities Act), in each case for an offering to be
made on a continuous basis pursuant to Rule 415 under the Securities Act (or any
similar rule that may be adopted by the SEC) covering the Registrable
Securities, as applicable.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Units” means the units of the Company, each comprised of one Ordinary Share and
one warrant to purchase one-half of one Ordinary Share.

 

2.             REGISTRATION RIGHTS.

 

2.1           Demand Registration.

 

2.1.1 Request for Registration. At any time and from time to time on or after
the Closing Date, either (i) the Investor or (ii) any of Al Nowais Investments
LLC or [Waha entity] may make a written demand (such holder, the “Initiating
Holder”) for registration under the Securities Act of all or part of their
Registrable Securities (a “Demand Registration”). Any demand for a Demand
Registration shall specify the number Registrable Securities proposed to be sold
and the intended method(s) of distribution thereof. The Company will notify all
holders of Registrable Securities of the demand, and each holder of Registrable
Securities who wishes to include all or a portion of such holder’s Registrable
Securities in the Demand Registration (each such holder including shares of
Registrable Securities in such registration, including without limitation the
Initiating Holder(s), a “Demanding Holder”) shall so notify the Company within
fifteen (15) days after the receipt by the holder of the notice from the
Company. Upon any such request, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 3.1.1. The Company shall not
be obligated to effect more than an aggregate of three (3) Demand Registrations
under this Section 2.1.1 in respect of all Registrable Securities pursuant to
clause (i) of this paragraph. Each NPS Investor named in clause (ii) of this
paragraph shall be entitled to cause the Company to effect up to two (2) Demand
Registrations under this Section 2.1.1.

 

2.1.2 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.

 

2.1.3 Underwritten Offering. If the Initiating Holder so elects and such holder
so advises the Company as part of its written demand for a Demand Registration,
the offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering. In such event, the right of
any holder to include its Registrable Securities in such registration shall be
conditioned upon such holder’s participation in such underwriting and the
inclusion of such holder’s Registrable Securities in the underwriting to the
extent provided herein. All Demanding Holders proposing to distribute their
Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such underwriting by the Initiating Holder.

 

 

 

 

2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Demanding Holders in writing that the dollar amount or number of shares
of Registrable Securities which the Demanding Holders desire to sell, taken
together with all other Ordinary Shares or other securities which the Company
desires to sell and the Ordinary Shares, if any, as to which registration has
been requested pursuant to written contractual piggy-back registration rights
held by other shareholders of the Company who desire to sell, exceeds the
maximum dollar amount or maximum number of shares that can be sold in such
offering without adversely affecting the proposed offering price, the timing,
the distribution method or the probability of success of such offering (such
maximum dollar amount or maximum number of shares, as applicable, the “Maximum
Number of Shares”), then the Company shall include in such registration: (i)
first, the Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders (pro rata in accordance with the number of
shares that each such Person has requested be included in such registration,
regardless of the number of shares held by each such Person (such proportion is
referred to herein as “Pro Rata”)) that can be sold without exceeding the
Maximum Number of Shares; (ii) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (i), the Ordinary Shares
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares; and (iii) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (i)
and (ii), the Ordinary Shares or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons and that can be sold without
exceeding the Maximum Number of Shares. Notwithstanding the foregoing, no
employee of the Company or any subsidiary thereof will be entitled to
participate, directly or indirectly, in any such registration to the extent that
the managing Underwriter or Underwriters (or, in the case of any offering that
is not underwritten, a nationally recognized investment banking firm) determines
in good faith that the participation of such employee in such registration would
adversely affect the marketability or offering price of the securities being
sold in such registration.

 

2.1.5 Withdrawal. If any Demanding Holder disapproves of the terms of any
underwriting or is not entitled to include all of its Registrable Securities in
any offering, such Demanding Holder may elect to withdraw from such offering by
giving written notice to the Company and the Underwriter or Underwriters of its
request to withdraw prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Demand Registration or, if later,
prior to the pricing date of the applicable offering. If the Initiating Holder
withdraws from a proposed offering relating to a Demand Registration, then such
registration shall not count as a Demand Registration provided for in Section
2.1 by such Initiating Holder; provided that, if the registration is completed,
then the demand request will be considered to have been made by the Demanding
Holder that sells the greatest number of Registrable Securities in the offering
or, if such Demanding Holder is not entitled to any demands, to the Demanding
Holder that sells the next greatest number of shares.

 

2.2           Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights. If at any time on or after the Closing Date the Company
proposes to file a Registration Statement under the Securities Act with respect
to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for shareholders of the Company for their account
(or by the Company and by shareholders of the Company including, without
limitation, pursuant to Section 2.1), other than a Registration Statement (i)
filed in connection with any employee stock option or other benefit plan, (ii)
for an exchange offer or offering of securities solely to the Company’s existing
shareholders, (iii) for an offering of debt that is convertible into equity
securities of the Company or (iv) for a dividend reinvestment plan, then the
Company shall (x) give written notice of such proposed filing to the holders of
Registrable Securities as soon as practicable but in no event less than ten (10)
days before the anticipated filing date, which notice shall describe the amount
and type of securities to be included in such offering, the intended method(s)
of distribution, and the name of the proposed managing Underwriter or
Underwriters, if any, of the offering, and (y) offer to the holders of
Registrable Securities in such notice the opportunity to register the sale of
such number of shares of Registrable Securities as such holders may request in
writing within five (5) days following receipt of such notice (a “Piggy-Back
Registration”). The Company shall cause such Registrable Securities to be
included in such registration and shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All holders of Registrable Securities proposing to distribute their securities
through a Piggy-Back Registration that involves an Underwriter or Underwriters
shall enter into an underwriting agreement in customary form with the
Underwriter or Underwriters selected for such Piggy-Back Registration.

 

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of Ordinary Shares which the Company desires to sell, taken
together with the Registrable Securities as to which registration has been
requested under this Section 2.2 and the Ordinary Shares, if any, as to which
registration has been requested pursuant to the written contractual piggy-back
registration rights of other shareholders of the Company, exceeds the Maximum
Number of Shares, then the Company shall include in any such registration:

 

 

 

 

(a) If the registration is undertaken for the Company’s account: (A) first, the
Ordinary Shares or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Shares; (B) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (A), the Ordinary Shares or other securities, if any, comprised of
Registrable Securities, as to which registration has been requested pursuant to
the applicable written contractual piggy-back registration rights of such
security holders, Pro Rata, that can be sold without exceeding the Maximum
Number of Shares; and (C) third, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clauses (A) and (B), the Ordinary
Shares or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual piggy-back registration
rights with such persons and that can be sold without exceeding the Maximum
Number of Shares;

 

(b) If the registration is a “demand” registration undertaken at the demand of
persons other than the holders of Registrable Securities, (A) first, the
Ordinary Shares or other securities for the account of the demanding persons
that can be sold without exceeding the Maximum Number of Shares; (B) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the Ordinary Shares or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(C) third, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clauses (A) and (B), collectively the Ordinary Shares or
other securities comprised of Registrable Securities, Pro Rata, as to which
registration has been requested pursuant to the terms hereof, that can be sold
without exceeding the Maximum Number of Shares; and (D) fourth, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A), (B) and (C), the Ordinary Shares or other securities for the
account of other persons that the Company is obligated to register pursuant to
written contractual arrangements with such persons, that can be sold without
exceeding the Maximum Number of Shares.

 

2.2.3 Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement or, if later, prior to
the pricing date of the applicable offering. The Company (whether on its own
determination or as the result of a withdrawal by persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.3.

 

2.3 Registrations on Form S-3. The holders of Registrable Securities may at any
time and from time to time, request in writing that the Company register the
resale of any or all of such Registrable Securities on Form S-3 or Form F-3 (as
applicable) or any similar short-form registration to the extent available at
such time, including without limitation an automatic shelf registration
available to well-known seasoned issuers (“Form S-3”). Upon receipt of such
written request, the Company will promptly give written notice of the proposed
registration to all other holders of Registrable Securities, and, as soon as
practicable thereafter, effect the registration of all or such portion of such
holder’s or holders’ Registrable Securities as are specified in such request,
together with all or such portion of the Registrable Securities or other
securities of the Company, if any, of any other holder or holders joining in
such request as are specified in a written request given within fifteen (15)
days after receipt of such written notice from the Company. At any time that a
Form S-3 is effective, if the Investor or any NPS Investor delivers a notice to
the Company (a “Take-Down Notice”) stating that it intends to effect an
underwritten offering or distribution of all or part of its Registrable
Securities included by it on any Form S-3 (a “Shelf Offering”), then the Company
shall amend or supplement the Form S-3 as may be necessary in order to enable
such Registrable Securities to be distributed pursuant to the Shelf Offering. If
the managing Underwriter or Underwriters for a Shelf Offering that is to be an
underwritten offering advises the Company and the selling holders of Registrable
Securities in writing that the dollar amount or number of shares of Registrable
Securities which the selling holders desire to sell, taken together with all
other Ordinary Shares or other securities which the Company desires to sell and
the Ordinary Shares, if any, as to which registration has been requested
pursuant to written contractual piggy-back registration rights held by other
shareholders of the Company who desire to sell, exceeds the Maximum Number of
Shares, then the Company shall include shares in such registration in the manner
provided for in Section 2.1.4. The Company shall not be obligated to effect any
Shelf Offering or registration pursuant to this Section 2.3: (i) if Form S-3 is
not available for such offering; or (ii) if the holders of the Registrable
Securities, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at any aggregate price to the
public of less than $500,000. Registrations effected pursuant to this Section
2.3 shall not be counted as Demand Registrations effected pursuant to Section
2.1.

 

 

 

 

2.4           Resale Shelf Registration.

 

2.4.1 Filing. As promptly as practicable following the Closing, but in any event
within seven (7) days following the Closing (the “Filing Date”), the Company
shall file with the Commission a Shelf Registration Statement relating to the
offer and sale of all Registrable Securities owned by any NPS Investor (and any
Registrable Securities owned by the Investor which the Investor requests to be
included in such registration statement no later than two (2) days following the
Closing) (the “Resale Shelf Registration Statement”).

 

2.4.2 Continued Effectiveness. The Company shall use its commercially reasonable
efforts to have the Resale Shelf Registration Statement declared effective as
soon as practicable after the filing thereof, but in no event later than thirty
(30) days after the Filing Date (or one hundred twenty (120) days after the
Filing Date if the Commission notifies the Company that it will “review” the
Resale Shelf Registration Statement). The Company shall use its commercially
reasonable efforts to maintain the effectiveness of the Resale Shelf
Registration Statement or any Subsequent Shelf Registration (as defined below)
until such time as all Registrable Securities have been sold pursuant to the
Resale Shelf Registration Statement or a Subsequent Shelf Registration (but in
no event for a shorter period than the applicable period referred to in Section
4(a)(3) of the Securities Act and Rule 174 thereunder) (such required period(s)
of effectiveness, collectively, the “Resale Shelf Period”). Subject to Section
3.2, the Company shall not be deemed to have used commercially reasonable
efforts to keep the Resale Shelf Registration Statement effective during the
Resale Shelf Period if the Company voluntarily takes any action or omits to take
any action that would result in the holders of Registrable Securities covered
thereby not being able to offer and sell any Registrable Securities pursuant to
such Resale Shelf Registration Statement during the Resale Shelf Period, unless
such action or omission is required by applicable law. The filing of the Resale
Registration Statement and offers and sales thereunder shall not be deemed to be
a Demand Registration pursuant to this Agreement. The holders of Registrable
Securities shall be eligible to sell their Registrable Securities pursuant to
such Resale Registration Statement from time to time on one or more occasions,
including without limitation through one or more underwritten offerings.

 

2.4.3 Subsequent Shelf Registration. If any Shelf Registration Statement ceases
to be effective under the Securities Act for any reason at any time during the
Resale Shelf Period, the Company shall use its reasonable best efforts as
promptly as is reasonably practicable to cause such Shelf Registration Statement
to again become effective under the Securities Act (including obtaining the
prompt withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement), and shall use its reasonable best efforts as promptly
as is reasonably practicable to amend such Shelf Registration Statement in a
manner reasonably expected to result in the withdrawal of any order suspending
the effectiveness of such Shelf Registration Statement or file an additional
registration statement (a “Subsequent Shelf Registration”) for an offering to be
made on a delayed or continuous basis pursuant to Rule 415 of the Securities Act
registering the resale from time to time by the holders thereof of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration is filed, the Company shall use its reasonable
best efforts to (x) cause such Subsequent Shelf Registration to become effective
under the Securities Act as promptly as is reasonably practicable after the
filing thereof and (y) keep such Subsequent Shelf Registration continuously
effective and usable until the end of the Resale Shelf Period. Any such
Subsequent Shelf Registration shall be a registration statement on Form S-3 or
Form F-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
the Holders in accordance with any reasonable method of distribution elected by
the NPS Investors (and the Investor, if its Registrable Securities are included)
or for sale by the Company, as the case may be.

 

2.4.4.       Partner Distribution. Notwithstanding anything contained herein to
the contrary, the Company hereby agrees that (i) the Resale Shelf Registration
Statement and any Subsequent Registration Statement shall contain all language
(including, without limitation, on the prospectus cover page, the principal
shareholder chart and the plan of distribution) as may reasonably be requested
by any NPS Investor to allow for a distribution of Registrable Securities to,
and resale by, the direct and indirect affiliates, partners, members,
shareholders, directors, employees or consultants of such NPS Investor (a
“Partner Distribution”) and (ii) the Company shall, at the reasonable request of
the NPS Investor seeking to effect a Partner Distribution, file any prospectus
supplement or post-effective amendments and otherwise take any action reasonably
requested to include such language, if such language was not included in the
initial Registration Statement, or revise such language if deemed reasonably
necessary by the NPS Investor to effect such Partner Distribution (including the
ability for the distributees to resell such Registrable Securities), including
naming in a prospectus supplement or post-effective amendment all of the
affiliates, partners, members, shareholders, directors, employees or consultants
of such NPS Investor who receive securities in the Partner Distribution so that
they may resell the securities received. Any Ordinary Shares distributed
pursuant to a Partner Distribution shall remain “Registrable Securities” until
they are sold or transferred by the recipients thereof.

 

 

 

 

2.4.5.       Block Trades. Notwithstanding anything stated in this Agreement to
the contrary, in the event that one or more of the parties to this Agreement
wishes to engage in an underwritten block trade or overnight bought deal (or
other similar registered offering), such party shall not be required to give
more than one day’s notice of the transaction to any other holder or the
Company, but shall endeavor to work with the Company, the other parties hereto
and the applicable underwriters sufficiently in advance of the launch date of
such transaction in order to prepare the requisite documentation and prospectus
supplement necessary in order to implement such offering. For the avoidance of
doubt, the Initiating Holder with respect to such underwritten block trade or
overnight bought deal (or other similar registered offering) shall determine the
launch date for such transaction.

 

3.            REGISTRATION PROCEDURES.

 

3.1 Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

 

3.1.1 Filing Registration Statement. The Company shall use its best efforts to,
as expeditiously as possible after receipt of a request for a Demand
Registration pursuant to Section 2.1 or a request pursuant to Section 2.3,
prepare and file with the Commission a Registration Statement on any form for
which the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of all Registrable
Securities to be registered thereunder in accordance with the intended method(s)
of distribution thereof, and shall use its best efforts to cause such
Registration Statement to become effective and use its best efforts to keep it
effective for the period required by Section 3.1.3; provided, however, that the
Company shall have the right to defer any Demand Registration for up to
seventy-five (75) days, and any Piggy-Back Registration for such period as may
be applicable to deferment of any demand registration to which such Piggy-Back
Registration relates, in each case if the Company shall furnish to the holders a
certificate signed by the President or Chairman of the Company stating that, in
the good faith judgment of the Board of Directors of the Company after
consultation with outside legal counsel, it would be materially detrimental to
the Company and its shareholders for such Registration Statement to be effected
at such time; provided further, however, that the Company shall not have the
right to exercise the right set forth in the immediately preceding proviso more
than once in any 365-day period in respect of a Demand Registration hereunder.

 

3.1.2 Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.

 

3.1.3 Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn or until
such time as the Registrable Securities cease to be Registrable Securities.

 

 

 

 

3.1.4 Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) business days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment, and promptly deliver to holders of
Registrable Securities and their counsel any written comments received from the
Commission with respect to the Registration Statement, Prospectus or any
amendment or supplement thereto; except that before filing with the Commission a
Registration Statement or prospectus or any amendment or supplement thereto,
including documents incorporated by reference, the Company shall furnish to the
holders of Registrable Securities included in such Registration Statement and to
the legal counsel for any such holders, copies of all such documents proposed to
be filed sufficiently in advance of filing to provide such holders and legal
counsel with a reasonable opportunity to review such documents and comment
thereon, and the Company shall not file any Registration Statement or prospectus
or amendment or supplement thereto, including documents incorporated by
reference, to which such holders or their legal counsel shall object.

 

3.1.5 State Securities Laws Compliance. The Company shall use its best efforts
to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.

 

3.1.6 Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities, including
using commercially reasonable efforts to cause its counsel and auditors to
provide the Underwriters with legal opinions and comfort letters reasonably
requested by the Underwriters. The representations, warranties and covenants of
the Company in any underwriting agreement which are made to or for the benefit
of any Underwriters, to the extent applicable, shall also be made to and for the
benefit of the holders of Registrable Securities included in such registration
statement. No holder of Registrable Securities included in such registration
statement shall be required to make any representations or warranties in the
underwriting agreement except, if applicable, with respect to such holder’s
organization, good standing, authority, title to Registrable Securities, lack of
conflict of such sale with such holder’s material agreements and organizational
documents, and with respect to written information relating to such holder that
such holder has furnished in writing expressly for inclusion in such
Registration Statement.

 

3.1.7 Cooperation. The principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.

 

3.1.8 Records. The Company shall make available for inspection by the holders of
Registrable Securities included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any holder of Registrable
Securities included in such Registration Statement or any Underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information requested by any of them in connection with such
Registration Statement.

 

 

 

 

3.1.9 Opinions and Comfort Letters. The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.

 

3.1.10 Earnings Statement. The Company shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its shareholders, as soon as practicable, an earnings statement covering a
period of twelve (12) months, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.11 Listing. The Company shall use its best efforts to cause all Registrable
Securities included in any registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated, in a manner satisfactory to the holders of a
majority of the Registrable Securities included in such registration.

 

3.1.12 Road Show. If the registration involves the registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, the Company shall
use its reasonable efforts to make available senior executives of the Company to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any underwritten offering.

 

3.1.13 Removal of Restrictive Legends. The Company shall cooperate with the
selling holders of Registrable Securities and the managing Underwriter or
Underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends.

 

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
3.1.4(iv), each holder of Registrable Securities included in any registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 3.1.4(iv). In addition, in the case of a resale registration pursuant
to Section 2.3 or Section 2.4 hereof, in the event that a holder of Registrable
Securities is an insider subject to the Company’s insider trading compliance
program, upon any suspension by the Company pursuant to a written insider
trading compliance program adopted by the Company’s Board of Directors of the
ability of all “insiders” covered by such program to transact in the Company’s
securities because of the existence of material non-public information then each
such insider shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration statement covering such Registrable
Securities until the restriction on the ability of “insiders” to transact in the
Company’s securities is removed. In either case, if so directed by the Company,
each such holder will deliver to the Company all copies, other than permanent
file copies then in such holder’s possession, of the most recent prospectus
covering such Registrable Securities at the time of receipt of such notice.

 

3.3 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any registration effected
pursuant to Section 2.3 or Section 2.4, and all expenses incurred in performing
or complying with its other obligations under this Agreement, whether or not the
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees; (ii) fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing expenses; (iv) the Company’s internal expenses (including, without
limitation, all salaries and expenses of its officers and employees); (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities as required by Section 3.1.11; (vi) any other fees and expenses
associated with filings required to be made with the Financial Industry
Regulatory Authority or any other regulatory authority and, if applicable, the
fees and expenses of any “qualified independent underwriter” as such term is
defined in NASD Rule 2720 (or any successor provision); (vii) fees and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company (including the expenses or
costs associated with the delivery of any opinions or comfort letters requested
pursuant to Section 3.1.9); (viii) the reasonable fees and expenses of any
special experts retained by the Company in connection with such registration and
(ix) the reasonable fees and expenses of one legal counsel for the Investor and
one legal counsel for each NPS Investor in connection with any such registration
or offering (together in each case with any local counsel). The Company shall
have no obligation to pay any underwriting discounts or selling commissions
attributable to the Registrable Securities being sold by the holders thereof,
which underwriting discounts or selling commissions shall be borne by such
holders. The holders shall not be required to pay any other costs or expenses in
connection with any registration or offering made pursuant to this Agreement,
other than their pro rata portion of underwriting discounts or selling
commissions and any fees and expenses of legal counsel not otherwise paid by the
Company pursuant to this Section 3.3.

 

 

 

 

3.4 Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with Federal
and applicable state securities laws; provided, however, that under no
circumstances will the Company be permitted to file any Registration Statement,
amendment or supplement incorporating any information or affidavits supplied by
any holder of Registrable Securities or using the holder’s name (collectively,
the “Holder Information”) unless (i) such Holder Information is incorporated
verbatim as supplied by the holder (or in the case of the holder’s name,
incorporated exactly and only in the context consented to by the holder (the
“Approved Context”)) or (ii) the holder has consented in writing to any
modification to such Holder Information (or, in the case of the holder’s name,
has consented to use in a context broader than the Approved Context).

 

4.             INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Investor, each NPS Investor and each other holder of Registrable
Securities, and each of their respective officers, employees, affiliates,
directors, partners, members, attorneys and agents, and each person, if any, who
controls the Investor, each NPS Investor and each other holder of Registrable
Securities (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) and each of their respective officers, employees,
affiliates, directors, partners, members, attorneys and agents (each, an
“Investor Indemnified Party”), from and against any expenses, losses, judgments,
claims, damages or liabilities, whether joint or several, arising out of or
based upon any untrue statement (or allegedly untrue statement) of a material
fact contained in any Registration Statement under which the sale of such
Registrable Securities was registered under the Securities Act, any preliminary
prospectus, final prospectus or summary prospectus contained in the Registration
Statement, or any amendment or supplement to such Registration Statement, any
free writing prospectus or any written or oral materials distributed to or
presented to investors at any roadshow or other meetings with investors, or
arising out of or based upon any omission (or alleged omission) to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act
applicable to the Company and relating to any action or inaction required of the
Company in connection with any such registration; and the Company shall promptly
reimburse the Investor Indemnified Party for any legal and any other expenses
reasonably incurred by such Investor Indemnified Party in connection with
investigating and defending any such expense, loss, judgment, claim, damage,
liability or action as they are incurred; provided, however, that the Company
will not be liable in any such case to the extent that any such expense, loss,
claim, damage or liability arises out of or is based upon any untrue statement
or allegedly untrue statement or omission or alleged omission made in such
Registration Statement, preliminary prospectus, final prospectus, or summary
prospectus, or any such amendment or supplement, free writing prospectus or
roadshow, in reliance upon and in conformity with information furnished to the
Company, in writing, by such selling holder expressly for use therein. The
Company also shall indemnify any Underwriter of the Registrable Securities,
their officers, affiliates, directors, partners, members and agents and each
person who controls such Underwriter on substantially the same basis as that of
the indemnification provided above in this Section 4.1.

 

 

 

 

4.2 Indemnification by Holders of Registrable Securities. Each selling holder of
Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling holder, indemnify and hold harmless the Company,
each of its directors and officers, each person, if any, who controls the
Company within the meaning of the Securities Act and each Underwriter (if any),
and each other selling holder and each other person, if any, who controls
another selling holder or such Underwriter within the meaning of the Securities
Act, against any losses, claims, judgments, damages or liabilities, whether
joint or several, insofar as such losses, claims, judgments, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or allegedly untrue statement of a material fact contained in
any Registration Statement under which the sale of such Registrable Securities
was registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in the Registration Statement, or any
amendment or supplement to the Registration Statement, or any free writing
prospectus or any written or oral material distributed or presented to investors
at any roadshow or other meetings with investors, or arise out of or are based
upon any omission or the alleged omission to state a material fact required to
be stated therein or necessary to make the statement therein not misleading, if
the statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein, and shall reimburse the Company, its directors and officers,
and each other selling holder or controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigating or
defending any such loss, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder. The parties hereto agree that the only information furnished in
writing to the Company by any selling holder shall be information about the
number of shares owned by such holder included in the Registrable Statement or
prospectus, or any amendment or supplement thereto, in the selling stockholder
table.

 

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, notify such other person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action, the
Indemnified Party shall have the right to employ separate counsel (but no more
than one such separate counsel) to represent the Indemnified Party and its
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, with the fees and expenses of such counsel to be paid by
such Indemnifying Party if, based upon the written opinion of counsel of such
Indemnified Party, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them or
because the Indemnified Party and Indemnifying Parties may have different or
conflicting defenses in any such action. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, consent to entry of judgment
or effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such judgment or settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding and
does not include a statement as to or an admission of fault, culpability or a
failure to act by or on behalf of an Indemnified Party.

 

4.4           Contribution.

 

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of or insufficient to
cover any loss, claim, damage, liability or action referred to herein, then each
such Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations. The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

 

 

 

4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Article 4, no holder of Registrable
Securities shall be required to pay any amount in respect of indemnification
and/or contribution in excess of the dollar amount of the net proceeds (after
payment of any underwriting fees, discounts, commissions or taxes) actually
received by such holder from the sale of Registrable Securities which gave rise
to such indemnification and/or contribution obligation. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. In addition, no holder of
Registrable Securities or any affiliate thereof shall be required to pay any
amount as contribution unless such person or entity would have been required to
pay such amount pursuant to Section 4.2 if it had been applicable in accordance
with its terms.

 

4.4.4 The indemnity and contribution agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party. The indemnification and
contribution required by this Agreement shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills are received or expense, loss, damage or liability is incurred.

 

5.            RULE 144.

 

5.1 Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission. To the extent any holder desires to sell
Registrable Securities pursuant to Rule 144, the Company agrees to provide
customary instructions to the transfer agent to remove any restrictive legends
from such securities and to provide or cause any customary opinions of counsel
to be delivered to the transfer agent in connection with any such sale. In
addition, the Company agrees to remove any restrictive legend from the
Registrable Securities upon the reasonable request of any holder as soon as
reasonably permitted by applicable law and customary practice (including
customary transfer agent practices).

 

6.            MISCELLANEOUS.

 

6.1 Other Registration Rights. The Company represents and warrants that no
person, other than the holders of the Registrable Securities, has any right to
require the Company to register any shares of the Company’s share capital for
sale or to include shares of the Company’s share capital in any registration
filed by the Company for the sale of shares of capital for its own account or
for the account of any other person. From and after the date of this Agreement,
the Company shall not, without the prior written consent of the other parties
hereto, enter into any agreement with any holder or prospective holder of any
securities of the Company giving such holder or prospective holder any
registration rights the terms of which are (i) more favorable taken as a whole
than the registration rights granted to the holders hereunder unless the Company
shall also give such rights to such holders or (ii) on parity with the
registration rights granted to the holders hereunder. In addition, the Company
agrees that it shall not hereafter enter into any agreement with respect to its
securities that is inconsistent in any material respects with the rights granted
to the holders of Registrable Securities in this Agreement.

 

6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities in conjunction
with and to the extent of any transfer of Registrable Securities by any such
holder. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties, to the permitted assigns of the
Investor, the NPS Investor or holder of Registrable Securities or of any
assignee of the Investor, the NPS Investor or holder of Registrable Securities.
This Agreement is not intended to confer any rights or benefits on any persons
that are not party hereto other than as expressly set forth in Article 4 and
this Section 6.2.

 

 

 

 

6.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

 

To the Company:

 

National Energy Services Reunited Corp.
777 Post Oak Blvd., Suite 800

Houston, Texas 77056

Attn: Sherif Foda, Chief Executive Officer

 

with a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attn: Stuart Neuhauser, Esq.

 

To the Investor:

 

NESR Holdings Ltd.

Ritter House

Wickhams Cay II

Road Town

Tortola

VG 1110

British Virgin Islands

Attn:[ ]

 

To the NPS Investor:

 

To the address for such NPS Investor indicated on the signature pages hereto.

 

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

6.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

6.6 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

 

6.7 Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be effective against the Company or any holder of
Registrable Securities unless such amendment, modification or termination is
approved in writing by the Company and such holder of Registrable Securities.
Notwithstanding the foregoing, any amendment, modification or termination of
this Agreement may be agreed among the Company and any holder of Registrable
Securities, without the consent of any other holder of Registrable Securities,
if such amendment is not adverse in any respect to any non-consenting holder of
Registrable Securities.

 

6.8 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

 

 

 

 

6.9 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided, however,
that such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

 

6.10 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investor, any NPS Investor or any other holder of Registrable
Securities may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Agreement or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right, or to take any one or more of such actions, without
being required to post a bond. None of the rights, powers or remedies conferred
under this Agreement shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

 

6.11 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

 

6.12 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the Investor or any NPS Investor in the negotiation,
administration, performance or enforcement hereof.

 

6.13 Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

6.14 Restructuring. To the extent that the board of directors or other governing
authority of the Company elects to effect a restructuring or recapitalization of
the Company or substantially all of the business of the Company through a
subsidiary or parent company of the Company or otherwise, the provisions of this
Agreement shall be appropriately adjusted, and the holders of Registrable
Securities and the Company shall enter into such further agreements and
arrangements as shall be reasonably necessary or appropriate to provide the
holders of Registrable Securities with substantially the same registration
rights as they would have under this Agreement, giving due consideration to the
nature of the new public entity, the nature of the securities to be offered and
tax and other relevant considerations. The Company agrees that it shall not
effect or permit to occur any combination or subdivision of its capital stock
which would adversely affect the ability of any holder of any Registrable
Securities to include such Registrable Securities in any registration
contemplated by this Agreement or the marketability of such Registrable
Securities in any such registration. The provisions of this Agreement shall
apply, to the full extent set forth herein with respect to the Registrable
Securities, to any and all shares of capital stock of the Company, any successor
or assign of the Company (whether by merger, share exchange, consolidation, sale
of assets or otherwise) or any subsidiary or parent company of the Company which
may be issued in respect of, in exchange for or in substitution of Registrable
Securities and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized representatives as of the date first written
above.

 

  COMPANY:       NATIONAL ENERGY SERVICES REUNITED CORP.         By:      

Name:

Title:

 

  INVESTOR:       NESR Holdings Ltd.         By:      

Name:

Title:

 

  NPS INVESTORS:       [●]         By:      

Name:

Title:

 



  Address:                            

 

[Signature Page – Amended and Restated Registration Rights Agreement]

 

 